Case:19-10254-SDB Doc#:13 Filed:04/16/19 Entered:04/16/19 12:02:06 Page:1 of 13

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
IN RE: )
)
Clayton & Minnie Jackson ) Chapter 7
) Case No.: 19-10254
)

 

Now Come the Debtors in the above-captioned Chapter 7 case, Clayton & Minnie Jackson, and
submit to the Court these amendments to the Schedules as follows:
Schedules A/B, C
I declare under penalty of perjury that I have read the foregoing amendment and it is true and

correct to the best of my knowledge, information and belief.

this JZ A day ot_ LV / , 2019.

2 BF
x Lun neath fh

tor” ee

 

Presented and Prepared by:

TT og Wood
24-14 NES I~

Terrance P. Leide
Attorney for Debtor
GA Bar No. 445800

Leiden and Leiden

A Professional Corporation
330 Telfair Street

Augusta, GA 30901
706-724-8548
courtinfo(@leidenandleiden.com

rev. 4/29/03
Case:19-10254-SDB Doc#:13 Filed:04/16/19 Entered:04/16/19 12°02:06 Page:2 of 13

Fill in this information to identify your case and this filing:

  

Debtor 1 Clayton C. Jackson

First Name Middle Name Last Name

Debtor 2 Minnie L. Jackson
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF GEORGIA

 

Casenumber 19-10254 Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the catagory where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equaily responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (If known).
Answer every question.

 

Describe Each Residence, Suilding, Land, or Other Real Estate You Own or Have an Interest In
1. Do you own or have any legal or equitable Interest in any residence, bullding, land, or similar property?

Di No. Go to Part 2.
BB yes. Whereis the property?

WW What ts the property? Check all that apply

4371 Marshall Way BB Single-family home Do not deduct secured claims or exemptions. Put
Street address, if available, or other description Duplex or multi-unit building the amount of any secured claims on Schedule O:

 

 

 

 

 

 

O Creditors Who Have Claims Secured by Property.
Oo Condominium or cooperative
O Manufactured or mobile home
Current value of the Current value of the
Evans GA 30809-0000 OO Land entire property? partion you own?
City State ZIP Code [Investment property $215,601.00 $215,601.00
C) Timeshare Describe the nature of your ownership interest
O) Other (such as fee simpie, tenancy by the entireties, or
Who has an interest In the property? Check one —« life estate), if known.
DO debtor 1 only Joint tenant
Columbia OC debtor 2 only
County a d D I
Debtor 1 and Debtor 2 only oO Check If this is community property
C1 Atleast one of the debtors and another (see instructions)

Other information you wish to add about this Item, such as local
property Identification number:

To be surrendered. Property is $118,000 in arrears. Value given per 2018
Columbia County tax assessment.

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
pages you have attached for Part 1. Write that number here... ten duseounnneseage estat =>

Describe Your Vehicles

De you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone alse drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

$215,601.00

 

 

 

 

Official Form 1064/3 Schedule A/B: Property page 1
Software Copyright {c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankrupicy
Case:19-10254-SDB Doc#:13 Filed:04/16/19

Debtor1 Clayton C. Jackson
Debtor2 Minnie L. Jackson

3. Gars, vans, trucks, tractors, sport utility vehicles, motorcycles

Case number (if known)

Entered:04/16/19 12:02:06 Page:3 of 13

19-10254

C1 No
ves

3.1 Make: Dodge
Mode: Dakota 2WD pickup
Year: 2005

Approximate mileage: 150,000+
Other information:

 

Fair condition.

 

 

 

Who has an interest In the property? Check one

HE pebter 1 only

CD Debtor 2 only

CI Debtor 1 and Debtor 2 only

CO At least one of the debtors and another

O1 check if this Is community property
(see instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
antire property?

$1,500.00 $1,500.00

 

 

3.2 Make: Toyota
Mode: Camry
Year: 1999

Approximate mileage:
Other information:

190,000+

 

Who has an interest In the property? Creck one

Mt Debtor 1 only

C1 Debtor 2 only

D Debtor 1 and Debtor 2 only

CO At least one of the debtors and another

Bo not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

To be redeemed.
[3 check if this is community property

$500.00

$500.00

 

{see instructions}

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

HNo
Yes

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
pages you have attached for Part 2. Write that number here... is vente sevens =>

 

Describe Your Personal and Household Items
Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples; Major appliances, furniture, linens, china, kitchenware

OO No
Yes. Describe...

Official Form 106A/8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule A/B: Property

 

$2,000.00

 

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

page 2
Bast Case Bankruptcy
Case:19-10254-SDB Doc#:13 Filed:04/16/19 Entered:04/16/19 12:02:06 Page:4 of 13

Debtor1 Clayton C. Jackson
Debtor2 Minnie L. Jackson Case number {ifknown) 19-10254

 

Refrigerator $200.00

Dishwasher 200.00

Stove 100.00

Washer 150.00

Dryer 150.00

Vacuum Cleaner 50.00

Dining Room Suite 300.00

Living Room Suite 300.00

Bedroom Suite 500.00

Microwave 25.00

Household Hand Tools 25.00
Utensils, Dishes and Cookware 50.00
Countertop Appliances 50.00

Lamps and Lighting 75.00

Personal Grooming Items 25.00
Holiday Decorations 25.00

Wall Hangings 50.00

Sheets and Bedding 50.00

Other Assorted Household Goods Not Listed Above
200.00

TOTAL $2525.00 $2,525.00

 

 

 

 

7. Electronics
Examples; Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners, music collections; electronic devices
including cell phones, cameras, media players, games

OJ No
M@ yes. Describe...

 

Television X3 $300.00

Computer and Accessories 300.00
Telephones 120.00

TOTAL $720.00 $720.00

 

 

 

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork: books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles

Hi No
Yes. Describe.....

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

MB No
Yes. Describe...

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

@ No
fT] Yes. Describe...

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

C1 No
Wl yes. Describe...

 

[Clothing and footwear | $800.00

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

Bo

Official Form 106A/B Schedule 4/B: Property page 3
Software Copyright (c} 1996-2019 Best Cass, LLC - www.basicase.com Bast Case Bankruptcy
Case:19-10254-SDB Doc#:13 Filed:04/16/19 Entered:04/16/19 12:02:06 Page:5 of 13

Debtor1 Clayton C. Jackson
Debtor 2 Minnie L. Jackson Case number (if known) 19-10254

 

O Yes. Describe...

13. Non-farm animals
Examples: Dogs, cats, birds, horses

ONo
Wl Yes. Describe.....

 

[ Neutered rat terrier ] $90.00

 

14. Any other personal and household items you did not already list, Including any health aids you did not list
MNo
O Yes. Give specific information...

 

 

 

 

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached 4
for Part 3. Write that number here ........... seseeevusanensseessces sas $4,135.00
Describe Your Financlai Assets
Do you own or have any legal or equitable Interest in any of the following? Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

MNo
[D VeS.. ccccccccccccecececscencessestssvarscoscscevsnseescensanenerseeteieseseeenmsascearissceeeeeeease senescent
17. Deposits of money

Examples: Checking, savings, or other financial accounts, certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

ONo

Mes. cess Institution name:
17.1. Checking Wells Fargo (joint account) $25.00
17.2. Savings Wells Fargo (joint account) $5.00
17.3. Checking SRP FCU (Husband only) $695.00
17.4. Savings SRP FCU (Husband only) $1.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

Bno
OD YeS..ccccecccee institution or issuer name:

19. Non-publicly traded stock and Interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

No

OJ Yes. Give specific information about therm..........-.....
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.

Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Bast Case Bankruptcy
Case:19-10254-SDB Doc#:13 Filed:04/16/19 Entered:04/16/19 12:02:06 Page:6 of 13
Debtor1 Clayton C. Jackson

 

Debtor2 Minnie L. Jackson Case number (if known) 19-10254
@ No
0 Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

OO No
Yes. List each account separataly.

 

 

Type of account: Institution name:
Retirement Military Retirement (ongoing) Unknown
Retirement Georgia Teacher's Retirement (ongoing) Unknown

 

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples; Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

Bo
Yes. occ Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
Bno
Ol ves.........c Issuer name and description.

24. Interests in an education IRA, In an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b}{1), 529A(b), and 529(b}(1}.

Bno
DD Yes. Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c).

25. Trusts, equitable or future interests In property (other than anything listed in line 1}, and rights or powers exercisable for your benefit
Mo
Cl Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

HNo
OO Yes. Give spacific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

Bio
CO Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28, Tax refunds owed to you
BNo
CO Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

BE No
O Yes. Give specific information...

Official Form 106A/B Schedule A/B: Property page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bastcase.com Bast Case Bankruptcy
Case:19-10254-SDB Doc#:13 Filed:04/16/19 Entered:04/16/19 12:02:06 Page:7 of 13

Debter1 Clayton C. Jackson
Debtor? Minnie L. Jackson Case number (ifknown) 19-10254

 

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

ONo
Ml Yes. Give specific information.

 

[Social Security (ongoing) Unknown

 

31. Interests in Insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

ONo
@ Yes. Name the insurance company of each policy and list its value.

Company name: Beneficiary: Surrender or refund
value:

Prudential term life insurance ($200,000 ;
face value) Wife $0.00

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

MNo
DC Yes. Give specific information.

33. Claims against third partles, whether or not you have filed a lawsuit or made a demand for payment
Exampies: Accidents, employment disputes, insurance claims, or rights to sue

No
W@ Yes. Describe each claim.........

 

Product liability claim against the manufacturers of the
Proton Pump Inhibitor -contingent damages for both affected

spouse, and/or caretaking/surviving spouse. $150,000.00

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
MNo
Ci Yes. Describe each claim.........

35. Any financial assets you did not already list
BNo
DO Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here lunereareseeenasteees sane saaees decaeanunneesaneeees $150,726.00

 

 

 

 

Describe Any Business-Related Property You Own or Have an interest in, List any real estate in Part 1.
37. Do you own or have any legal or equitable interest in any business-related property?
0 No. Go to Parts.
MB ¥es. Go to line 38.
Current value of the

portion you own?
Do not deduct secured

claims or exemptions.
38, Accounts receivable or commissions you already earned
BNno
OC Yes. Describe...
Official Form 106A/B Schedule A/B: Property page 6

Software Copyright (c) 1996-2019 Bast Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-10254-SDB Doc#:13 Filed:04/16/19 Entered:04/16/19 12:02:06 Page:8 of 13

Debtor1 Clayton C, Jackson
Debtor2 Minnie L. Jackson Case number (ifknown) 19-10254

 

39. Office equipment, furnishings, and supplies
Exampies; Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

No
O Yes. Describe...

40, Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

DO Neo
yes. Describe...

 

Italian ice carts $1500.00
Italian Ice supplies $240.00

 

 

Cups $10.00
Freezers $250.00
Total $2000.00 $2,000.00

 

 

41. Inventory
i No
1] Yes. Dascribe.....

42. Interests In partnerships or joint ventures
No

OD Yes. Give specific information about them............-..-.-.
Name of entity: % of ownership:

43. Customer lists, mailing lists, or other compilations
Wo.

O be your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

Hino
Yes. Describe.....

44. Any business-related property you did not already list
Wino
O Yes. Give specific information.........

45. Add the dollar value of all of your entries from Part 5, including anyé entries for pages you have attached

for Part 5. Write that number here... $2,000.00

 

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmtand, list it in Part 1.

 

46, Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
IB No. Go to Part 7.
OO ves. Go to line 47.

Describe All Property You Own or Have an Interest In That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

B No
CD Yes. Give specific information.........

Official Form 106A/B Schedule A/B: Property page 7
Software Copyright (¢) 1996-2019 Best Case, LLC - www.besicase.com Best Case Sankruptey
Case:19-10254-SDB Doc#:13 Filed:04/16/19 Entered:04/16/19 12:02:06 Page:9 of 13

Debtor1 Clayton C. Jackson
Debtor2 Minnie L. Jackson

Case number {ifknown) 19-10254

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that NUMbe|r NEP oo. sesesseeese nse eeteenens $0.00
Cee it the Totals of Each Part of this Form
55. Part 1: Total real estate, line 2 .... $215,601.00

 

56. Part 2: Total vehicles, line § $2,000.00

57. Part 3: Total personal and household items, line 15 $4,135.00
58. Part 4: Total financial assets, line 36 $150,726.00
59, Part 5: Total business-related property, line 45 $2,000.00
60. Part 6: Total farm- and fishing-related property, line 52 $0.00
61. Part 7: Total other property not listed, line 54 + $0.00
62. Total personal property. Add lines 56 through 61... $158,861.00

63. Total of all property on Schedule A/B. Add line 55 + line 62

Official Form 106A/B Schedule A/B: Property
Software Copyright {c) 1996-2019 Best Case, LLC - www. besicase.com

Copy personal property total

$158,861.00

 

 

$374,462.00

 

 

page 8
Best Case Bankruptcy
Case:19-10254-SDB Doc#:13 Filed:04/16/19 Entered:04/16/19 12:02:06 Page:10 of 13

Fill in this information to identify your case:
Debtor 1 Clayton C, Jackson
First Name Middle Name Last Name

Debtor 2 Minnie L. Jackson
(Spouse if, filing) First Name Middia Name Last Name

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF GEORGIA

 

Case number 1419-10254
{if known) CO Check if this is an
amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 416

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supptying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill cut and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dolar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular doliar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse Js filing with you.
Wl You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b}(3)
CD You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
2. For any property you fist on Schedule A/B that you claim as exempt, fill in the information below.

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

, Copy the value from Check only one box for each exemption.

Schedule A/B

Refrigerator $200.00 2525.00 2525.00  O-0.G.A.§ 44-1 3-100(a)(4)
Dishwasher 200.00 $2,626. 7 82,
Stove 100.00 O 400% of fair market value, up to
Washer 150.00 any applicable statutory limit
Dryer 150.00

Vacuum Cleaner 50.00

Dining Room Suite 300.00

Living Room Suite 300.00
Bedroom Suite 500.00
Microwave 25.00

Household Hand Tools 25.00
Utensils, Dishes and Cookware 5
Line from Schedule A/B: 6.1

 

 

Television X3 $300.00 72 720.90 0-0-G.A. § 44-13-100(a){4)
Computer and Accessories 300.00 $720.00 $720.

Telephones 120.00 O 100% of fair market value, up to

TOTAL $720.00 any applicable statutory limit

Line from Schedule A/B: 7.1

 

Clothing and footwear $800.00 W $800.00 0.C.G.A. § 44-13-100(a)(4}
Line from Schedule A/B: 11.1

 

O 100% of fair market value, up to
any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 3
Software Copyright (¢) 1996-2019 Bast Case, LLC - www. bastcase.com Best Case Bankruptcy
Case:19-10254-SDB Doc#:13 Filed:04/16/19 Entered:04/16/19 12:02:06 Page:11 of 13

Debtor1 Clayton C. Jackson

Debtor2 Minnie L. Jackson 19-10254

Specific laws that allow exemption

Case number (if Known)

 

Brief description of the property and line on Current value of the Amount of the exemption you ciaim

Schedule A/S that lists this property

portion you own

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copy the value from Check only one box for each exemption.
Schedule A/B
Neutered rat terrier $90.00 $90.00 0.C.G.A. § 44-13-100(a}(6)
Line from Schedule A/G: 13.1
O 400% of fair market value, up to
any applicable statutory limit
Checking: Wells Fargo {joint $25.00 $25.00 0.C.G.A. § 44-13-100(a}(6)
account)
Line from Sehedule A/B: 17.1 O 400% of fair market value, up to
any applicable statutory limit
Savings: Wells Farge (joint account) $5.00 $5.00 O.C.G.A. § 44-13-100(a)(6)
Line from Schedule A/B: 17.2
DO 100% of fair market value, up to
any applicable statutory limit
Checking: SRP FCU (Husband only) $695.00 $695.00 0.C.G.A. § 44-13-100(a)(6)
Line from Schedule A/B: 17.3
O 100% of fair market value, up to
any applicable statutory limit
Savings: SRP FCU (Husband only) $1.00 ww $1.00 0,C.G.A. § 44-13-100(a}(6)
Line from Schedule A/B: 17.4
O 100% of fair market value, up to
any applicable statutory limit
Retirement: Military Retirement Unknown $0.00 0.C.G.A. § 44-13-100(a)(2)(E)
(ongoing)
Line from Schedule A/B: 21.1 CO 100% of fair market value, up to
any applicable statutory limit
Retirement: Military Retirement Unknown $0.00 0.C.G.A. § 44-13-100(a}(2)(B)
(ongoing)
Line from Schedule A/B: 21.1 O 100% of fair market value, up to
any applicable statutory limit
Retirement: Georgia Teacher's Unknown $0.00 O.C.G.A. § 44-13-100(a)(2)(E)
Retirement (ongeing)
Line from Schedule A/B: 21.2 1 100% of fair market value, up to
any applicable statutory limit
Social Security (ongoing) Unknown $0.00 0.C.G.A, § 44-13-100(a)(2)(A)
Line from Schedule A/B: 30.1
DC 400% of fair market value, up to
any applicable statutory limit
Prudential term life insurance $0.00 $0.00 0.C.G.A. § 44-13-100(a}{8)
($200,000 face value)
Beneficiary: Wife CF 400% of fair market value, up to
Line from Schedule A/B: 31.1 any applicable statutory limit
Product liability claim against the $150,000.00 i $20,000.00 0.C.G.A. § 44-13-100(a)(11}(D)
manufacturers of the Proton Pump
Inhibitor -contingent damages for O 400% of fair market value, up to

both affected spouse, and/or
caretaking/surviving spouse.
Line from Schedule A/B: 33.1

 

any applicable statutory limit

 

Official Form 106C
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule C: The Property You Claim as Exempt

page 2 of 3
Best Case Bankruptcy
Case:19-10254-SDB Doc#:13 Filed:04/16/19 Entered:04/16/19 12:02:06 Page:12 of 13

Debtor1 Clayton C. Jackson

 

 

 

Debtor? Minnie L. Jackson Case number (ifknown) 19-10254
Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the. value from Check only.one box-for each exemption.
Schedule AB ©
Product liability claim against the $150,000.00 Mf $21,584.00 0.C.G.A, § 44-13-100(a}(6)
manufacturers of the Proton Pump ae eS
inhibitor -contingent damages for © 100% of fair market value, up to
both affected spouse, and/or any applicable statutory limit

caretaking/surviving spouse.
Line from Schedule A/B: 33.1

 

 

Product liability claim againer tne $150,000.00 $108,416.00 0.6.G.A, § 44-13-400(a)(11}(E)
manufacturers of the Proton Pump

Inhibitor -contingent damages for O 100% of fair market value, up to

both affected spouse, and/or any applicable statutory limit

caretaking/surviving spouse.
Line from Schedule A/B: 33.1

 

 

Product liability claim against the $150,000.00 $0.00 0.C.G.A, § 44-13-100(a)(11})(B)
manufacturers of the Proton Pump :

Inhibitor -contingent damages for OC 100% of fair market value, up to

both affected spouse, and/or any applicable statutory limit

caretaking/surviving spouse.
Line from Schedule A/B: 33.1

 

 

 

 

Italian ice carts $1500.00 $2,000.00 Mf $2,000.00 C.C.G.A. § 44-13-100(a){7)
Italian lce supplies $240.00 —— *

Cups $10.00 O 100% of fair market value, up to

Freezers $250.00 any applicable statutory limit

Total $2000.00

Line from Schedule 4/8: 40.1

Italian ice carts $1500.00 $2,000.00 $0.00  0-€.G.A. § 44-13-100(a)(6)
Italian Ice supplies $240.00 ,

Cups $10.00 O 400% of fair market value, up to

Freezers $250.00 any applicable statutory limit

Total $2000.00

Line from Schedule A/B: 40.1

 

3. Are you claiming a homestead exemption of more than $160,3757
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

m No
Ol Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

O No
DO Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 3 of 3

Software Copyright (c] 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-10254-SDB Doc#:13 Filed:04/16/19 Entered:04/16/19 12:02:06 Page:13 of 13

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
IN RE: )
)
Clayton & Minnie Jackson } Chapter 7
) Case No.: 19-10254
)

 

CERTIFICATE OF SERVICE
I hereby certify that I have this day served a copy of the foregoing AMENDED SCHEDULE A/B and C
upon the following by electronic filing.

Chapter 7 Trustee United States Trustee

pated: | Corl 2019.

 

Leiden and Leiden

A Professional Corporation
330 Telfair Street

Augusta, GA 30901
706-724-8548
courtinfo@leidenandleiden.com
